Citation Nr: 1020457	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-49 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2009, a statement of the case 
was issued in October 2009, and a substantive appeal was 
received in November 2009.  The Veteran testified at a Board 
hearing in March 2010; the transcript is of record.

In November 2009, the Veteran filed a claim of service 
connection for posttraumatic stress disorder (PTSD).  This 
claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
residuals of back injury suffered during basic training while 
throwing grenades.

A January 1971 Report of Medical History completed by the 
Veteran for induction purposes reflects that the Veteran 
checked the 'Yes' box for 'back trouble of any kind.'  The 
examiner noted the Veteran's complaints of questionable pain 
in mid-back.  A January 1971 examination performed for 
induction purposes reflects that his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  A May 
1971 x-ray examination report reflects that the Veteran 
suffered a back injury existed prior to service (EPTS) which 
he reinjured on May 19.  An x-ray examination revealed no 
abnormalities.  A July 1971 service treatment record reflects 
complaints of continuing pain in back and the impression was 
muscle sprain, midback.  An August 1971 service treatment 
record reflects the Veteran's complaints of low back pain, 
with a negative x-ray examination and impression of lumbar 
spine strain.  He was placed on medical physical profile due 
to lower back pain.  A November 1972 examination performed 
for separation purposes reflects that his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  

A November 1988 private treatment record reflects complaints 
of severe back pain for six months duration.  

A September 2008 lay statement from fellow soldier, K.R.S., 
states that he attended basic training with the Veteran, and 
that he recalled the Veteran injured his back during a 
training exercise.

In July 2008, the Veteran underwent a VA evaluation.  The 
report reflects the Veteran's report of a long history of 
mid-back pain that began in basic training in the 1970's.  It 
was treated with medications and ice with good relief, but 
his mid-back pain and new low back pain returned in 2002.  He 
fell on ice in February 2004, experiencing increased pain, 
and had a back strain in February 2007.  The examiner 
reviewed reports from 2002 and 2008.  The examiner stated 
that the Veteran's low back pain is consistent with traumatic 
events and degenerative disc disease/degenerative joint 
disease as described in HPI/imaging.  The examiner stated 
that his thoracic spine pain is likely long standing and 
related to injury while in basic training.  It appears that 
his T8 vertebral body is laterally rotated and flexed 
producing intercostal nerve irritation owed to vertebral 
somatic dysfunction.

In light of the in-service complaints related to the back, 
and the opinion of the July 2008 VA examiner that the 
Veteran's low back disability is consistent with traumatic 
events and is likely due to injury sustained during basic 
training, the Board has determined that the Veteran should 
undergo a VA examination to assess the nature and etiology of 
his claimed back disability.  

Upon review of the testimony before the Board, the Veteran's 
spouse testified that a 1978 medical record diagnosed a 
musculoskeletal strain.  There is no such record on file 
pertaining to a back diagnosis.  Likewise, the Veteran's 
spouse testified that the Veteran's records since 1965 showed 
no back problems.  There are no records on file dated in 1965 
or prior to service.  The Veteran should be contacted and 
asked to identify the medical provider who rendered treatment 
in 1965 and/or 1978 and/or submit any medical records 
pertaining to the back from 1965 and/or 1978.  The Veteran 
should provide the full name, address, and specific dates of 
treatment pertaining to medical evaluation of the back in 
1965 and/or 1978.  Upon obtaining appropriate releases, any 
identified records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide medical records pertaining to 
the back for the periods 1965 and/or 
1978, and request that he provide the 
medical provider's name, address, and 
specific dates of treatment pertaining to 
back-related treatment in 1965 and/or 
1978.  If any such efforts are 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  Upon obtaining appropriate releases, 
obtain such records from any identified 
medical provider.  If any such efforts 
are unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his back 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
For any back disability identified, the 
examiner should offer an opinion as to 
whether it at least as likely as not (a 
50% or higher degree of probability) had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.   

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records which reflects 
complaints of back pain and treatment for 
lumbar strain.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issue.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


